DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 16, 2021 has been entered.  Claims 1-4 and 6-19 remain pending in the application.  Applicant’s amendments to the Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed April 19, 2021.

Allowable Subject Matter
Claims 1-4 and 6-19 allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 19, the prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:
Claim 1:  “a first opening that is located adjacent to the forward panel of the bedliner, the first opening being disposed over a first accessory receiving hole of the cargo box” and in combination with “a severable portion that at least partially overlies the first opening to cover the first accessory receiving hole, the severable portion being removable to expose the first accessory receiving hole with the first opening facing towards the cargo area of the truck.”
Claim 19:  the combination of the elements  “a cargo box having a plurality of accessory receiving holes that are pre-existing installation openings for attaching vehicle accessories to the cargo box; and a vehicle bedliner being configured to be disposed in the cargo box, the bedliner having a plurality of openings and a plurality of severable portions, each of the severable portions at least partially overlying one of the openings, each of the severable portions being removable from the openings to expose the accessory receiving holes of the cargo box.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        





/J.E.H./Examiner, Art Unit 3612